Case 4:18-cv-00673-GKF-CDL Document 312 Filed in USDC ND/OK on 01/28/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

    THE UNITED STATES OF AMERICA,                  §
    ex rel. J. DOUGLAS STRAUSER, et al.,           §
                                                   §
                  Plaintiffs,                      §
                                                   §       Case No. 18-cv-00673-GKF-CDL
    v.                                             §
                                                   §
    STEPHEN L. LAFRANCE HOLDINGS,                  §
    INC., et al.                                   §
                                                   §
                  Defendants.                      §

                         SEVENTH AMENDED SCHEDULING ORDER

          Before the Court is the Joint Motion to Extend Deadlines in Sixth Amended Scheduling

   Order [Doc. 311]. For good cause, the Court finds that the motion should be granted.

          IT IS HEREBY ORDERED THAT the following deadlines are extended as follows:

                                                                  Previous Date      New Date
    PLAINTIFF’S EXPERT IDENTIFICATION & REPORTS                      2/5/2021         4/5/2021
    Under Federal Rule of Civil Procedure 26(a)(2) (Not Filed
    of Record)
    DEFENDANTS’ EXPERT IDENTIFICATION &                             3/12/2021        5/12/2021
    REPORTS Under Federal Rule of Civil Procedure 26(a)(2)
    (Not Filed of Record)
    EXPERT DISCOVERY CUTOFF                                          4/9/2021         6/9/2021
    DISPOSITIVE MOTIONS AND DAUBERT MOTIONS                         5/10/2021        7/12/2021
    MOTIONS IN LIMINE                                               5/10/2021        7/12/2021
    DEPOSITION/VIDEOTAPED/INTERROGATORY                             6/14/2021        8/16/2021
    DESIGNATIONS (File pleading with deponent name, page
    and line designation)
    COUNTER-DESIGNATIONS (File pleading with deponent               6/21/2021        8/23/2021
    name, page and line designation)
    TRANSCRIPTS ANNOTATED WITH OBJECTIONS &                         6/28/2021        8/30/2021
    BRIEFS ON UNUSUAL OBJECTIONS FILED (Attorney
    Meeting to resolve objections required before filing)
    HEARING ON DISPOSITIVE MOTIONS                                   8/4/2021        10/4/2021
                                                                   at 1:30 p.m.     at 1:30 p.m.
Case 4:18-cv-00673-GKF-CDL Document 312 Filed in USDC ND/OK on 01/28/21 Page 2 of 2




    PRETRIAL DISCLOSURE Under Federal Rule of Civil             8/23/2021    10/25/2021
    Procedure 26(a)(3)
    AGREED PROPOSED PRETRIAL ORDER – Incl.                      8/30/2021    11/1/2021
    Witness & Ex. Lists with Objections
    REQUESTED JURY INSTRUCTIONS, REQUESTED                      9/13/2021    11/15/2021
    VOIR DIRE & TRIAL BRIEFS
    PRETRIAL CONFERENCE                                         9/7/2021    12/6/2021 at
                                                                             9:30 a.m.
    TRIAL DATE: JURY Estimated time of Trial 2 weeks            9/20/2021   12/20/2021 at
                                                                              9:30 a.m.

         No further extensions shall be granted absent good cause.

         DATED this 28th day of January, 2021.




                                                 2
